Name: 87/531/EEC: Council Decision of 20 October 1987 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Government of the German Democratic Republic on trade in sheep and goats and sheepmeat and goatmeat
 Type: Decision
 Subject Matter: means of agricultural production;  animal product;  international trade;  political geography
 Date Published: 1987-10-31

 Avis juridique important|31987D053187/531/EEC: Council Decision of 20 October 1987 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Government of the German Democratic Republic on trade in sheep and goats and sheepmeat and goatmeat Official Journal L 309 , 31/10/1987 P. 0107 - 0107*****COUNCIL DECISION of 20 October 1987 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Government of the German Democratic Republic on trade in sheep and goats and sheepmeat and goatmeat (87/531/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Commission has conducted negotiations with non-member countries which supply sheepmeat and goatmeat or live sheep and goats, with a view to reaching Agreements for voluntary restraint of their exports to the Community; Whereas the Commission has reached agreement with the German Democratic Republic; Whereas such agreement allows trade to be carried on in a manner compatible with the common organization of the markets in the sector in question, HAS DECIDED AS FOLLOWS: Article 1 The Agreemsnt in the form of an exchange of letters between the European Economic Community and the Government of the German Democratic Republic on trade in sheep and goats and sheepmeat and goatmeat is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement, in order to bind the Community. Done at Luxembourg, 20 October 1987. For the Council The President L. TOERNAES